Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/10/2022 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendment filed on 01/10/2022.
Claims 1and 8 have been amended, claim 1 being independent claim. 
Claim 4 and 6-7 have been cancelled. Claim 9 has been added.
Claims 1-3, 5, and 8-9 are presented for examination. 
Claims 1-3, 5, and 8-9 remain pending in this application.

Response to Arguments Regarding Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-3, and 5, and 8-9 (see pages 7-14 of the REMARKS filed on 01/10/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “wherein the virtual machine unit for remote training is further configured to store the real operation state code in the memory of the physical device perform a synchronization of the real operation state code and the virtual operation state code based on the model source code being selected by the student terminal and an operation of the physical device being performed”.
It is not clear what is meant by “store the real operation state code in the memory of the physical device perform a synchronization” It is not clear whether or not the applicant meant to claim two independent functionalities (i.e. “to store the real operation state code in the memory of the physical device” and “to perform a synchronization… based on…”). It is also not entirely clear if the limitation “to store the real operation state code in the memory of the physical device” is also “based on the model source code being selected by the student terminal and an operation of the physical device being performed”.
For examination purpose, examiner interprets that the applicant mean the claim to recite “wherein the virtual machine unit for remote training is further configured to store the real operation state code in the memory of the physical device and perform a synchronization of the real operation state code and the virtual operation state code based on the model source code being selected by the student terminal and an operation of the physical device being performed”. Support for such interpretation can be found in [0078] (in view of Fig.3:S320) of the applicant’s specification as filed, which recites in part: 
[0078]…Whenever the model source code 400 is selected by the student terminal 130 and an operation of the physical device 140 is performed, the virtual machine unit for remote training 210 may store the real operation state code 260, representing the corresponding operation, in the memory 450 of the physical device and may perform synchronization (step S320)….

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (hereinafter, Henning, US 10798184 B2) in view of Non-Patent Literature to Bochicchio et al. (hereinafter, Bochicchio, “Hands-On Remote Labs: Collaborative Web Laboratories as a Case Study for .

Examiner’s Note: The reference to Henning has US provisional applications US 62577593 (filed on 10/26/2017) and US 62580050 (filed on 11/01/2017). Only enabling disclosures supported by either of these provisional applications are relied on in this Office Action.

Regarding Claim 1, Henning teaches a direct remote control apparatus of a physical device, comprising: 
a virtual machine unit for remote training (Fig.14:1418 and/or 516; also see Fig.1A:118 and/or 116), configured to implement a virtual remote training environment regarding coding training (see Col.5: lines 45-56; present disclosure offer advantages with respect to teaching students programming and/or robotics… teaching programming and/or robotics to students in a classroom, regardless of whether the classroom is physical or virtual /remote) between a student terminal (Fig.14:502) and 5a teacher terminal (Fig.14:505; also see Col.21: line 42-43; the instructor device 505 may be a local or remote device);
a virtual machine unit for remote control (Fig.14:1418 and/or 516; also see Fig.1A:118 and/or 116; also see Col.7: lines 26-28; the multiplexer 116 is an intermediary for communication between the user devices 102, 104 (and in some cases the instructor device 105) and the single-board computers), configured to implement a virtual remote control environment regarding physical operation control (see Col.11: lines 54-57; the discussion that follows provides exemplary methods for programming an embedded system (e.g., an embedded single-board computer) and for teaching programming and/or robotics to students in a classroom; also see Co.18: line 54 – Col.19: line 60; instructions for operating the single-board computer are received at the remote multiplexer from a web browser executing on the user device… user operating the user device may select the run code button to initiate delivery of the code (e.g., within the terminal window 1302) to the single-board computer via the remote multiplexer... the over a physical device (Fig.14:512; also see Col.20: lines 4-10; robotic device may include a toy car, and the code received from the remote multiplexer and executed by the single-board computer may cause the toy car to perform any of a variety of actions such as movements) connected to the student terminal (Fig.14:502; also see Col.12: lines 24-30; each of the user device, the single-board computer, and the multiplexer are connected to and communicate with each other via the network by way of one or more network communication devices) and to perform control by the teacher terminal (see Col.22: lines 20-26; a single web-based application (e.g., accessible to both the student and the instructor via the user device 502 and the instructor device 505) may be used both to deliver educational content (e.g., from the LMS 1418) and to deliver computer code from the user device 502 (and in some cases from the instructor device 505) to the single-board computer 508 to control operation of the robotic device 512); 
wherein the virtual machine unit for remote training (Fig.14:1418 and/or 516; also see Fig.1A:118 and/or 116), and the virtual machine unit for remote control (Fig.14:1418 and/or 516; also see Fig.1A:118 and/or 116) are each implemented via at least one processor (see Col.8: lines 61-67; multiplexer 116 may include one or more processors).
Henning does not disclose a hypervisor unit for physical device control, configured to intercept the control by the teacher terminal over the physical device in the virtual remote training environment and to provide the teacher terminal with a right to control the physical device, wherein the virtual machine unit for remote control is further configured to synchronize a real operation state code, stored in memory of the physical device to represent a corresponding operation, and a virtual operation state code managed in the virtual remote control environment by modifying the virtual operation state code into a binary code that represents the corresponding operation, and wherein the hypervisor unit is implemented via at least one processor.
Bochicchio discloses a virtual machine unit for remote control (see Redirector on Fig.1 on page 323; also see first bullet of section 3.1 on page 322; Redirector allows the equipment to be remotely to perform control by the teacher terminal (see 1st paragraph and 2nd bullet of section 3 on page 322; small groups of two to 20 participants (students and teachers in a virtual class) see (all together) and remotely control (one at a time) the real laboratory equipment like a telescope or a microscope); and
a hypervisor unit for physical device control (see Redirector on Fig.1), configured to intercept the control by the teacher terminal (see Teacher or Tutor client on Fig.1; also see last 6 paragraphs of section 3.1; in order to remotely control the equipment, a Keyboard and Mouse Redirector component synchronously intercepts, receives, interprets, and executes the remote user commands; also see first two paragraphs on page 323; a component locally processes the commands (keystrokes and mouse coordinates) sent by the clients) over the physical device (see laboratory equipment in Fig.1) in the virtual remote training environment (see last paragraph before section 3.1 on page 322; the WeColLab platform supports a virtual classroom (which remotely use a lab equipment such as an electron microscope or a telescope located somewhere in the world) that is made up of a lecturer/ a tutor and a group of students (from two to 20), all connected to the Internet ) and to provide the teacher terminal (see Teacher or Tutor client on Fig.1) with a right to control the physical device (see first bullet of section 3.1 on page 322; Redirector allows the equipment to be remotely accessed and controlled, granting the proper access privileges to users; also see third bullet of section 3 on page 322; coordinating tutor/supervisor manage the laboratory session authorize the control requests),
wherein the virtual machine unit for remote control (see Redirector on Fig.1 on page 323) and the hypervisor unit (see Redirector on Fig.1) are each implemented via at least one processor (see first bullet of section 3.1 on page 322; processor(s) are inherent component of a server/ computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bochicchio with Henning to have a virtual machine unit for remote control, configured to implement a virtual remote control environment regarding 
One of ordinary skill in the art would have been motivated to enable the remote control of real laboratory equipment (one at a time), and to share lab experiences over the Web (Bochicchio: see second paragraph on page 321; also see second bullet of section 3 on page 322).
Henning (modified by Bochicchio) does not disclose wherein the virtual machine unit for remote control is further configured to synchronize a real operation state code, stored in memory of the physical device to represent a corresponding operation, and a virtual operation state code managed in the virtual remote control environment by modifying the virtual operation state code into a binary code that represents the corresponding operation.
Glistvain discloses wherein the virtual machine unit for remote control is further configured to modify a real operation state code, stored in memory of the physical device (see “FLASH MEMORY” shown in embedded device 399 on Fig.5 in view of [0004]; Embedded controllers (also called embedded devices, embedded controllers, embedded systems or, simply, microprocessors) generally are devices whose primary purpose is to perform an independent action such as controlling robots; also see [0183]-[0185]; the ARGEE.TM. virtual machine performs syncing of retain variables to FLASH memory; also see [0171]-[0172]; the updated variables/ new value is synced into FLASH memory) to represent a corresponding operation of the physical device (see [0041]; the virtual machine cyclically evaluates program conditions and executes associated actions, which have different outcomes depending on whether each condition is true or not) by modifying a virtual operation state code managed in the virtual remote control environment (see [0044]; the ARGEE.TM. programming environment provides an Import/Export unit which allows the user to save/load files to the local hard drive of the client computer or saving/loading them to the remote computers accessible via the network) into a binary code that represents the corresponding operation of the physical device (see [0076]; client computer 111 includes compiler (which will compile the high-level graphical program into a bytecode program that can be loaded into and executed by the IAC) and a debugger, as well as a simulator that simulates execution of the bytecode program as if it were executing inside the IAC 399, allowing the user to observe and control things that would be occurring inside the IAC 399 if the bytecode program were executing there; also see [0271]; Simulated projects can be imported into the actual device; also see [0098]; Binary transfers are used to exchange information; also see [0217]; "-"Run Without Source" in the main ARGEE.TM. environment force the upload of the binary code without the source code; also see [0231]; embodiments allow one to create a simple flowchart expressing each rung of code. The idea behind it is to hide the syntax of the language using drop-down boxes and almost entirely eliminate typing by predefining all IO points and timers/ counters/ variables… the programming environment is also used to handle certain exchanges with the upper-level programmable logic controller (PLC); also see [0233]; the Flowchart code is translated into the corresponding ARGEE.TM. code during the compilation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Glistvain with Henning and Bochicchio so that the virtual machine unit for remote control is further configured to synchronize a real operation state code, stored in memory of the physical device to represent a corresponding operation, and a virtual operation state code managed in the virtual remote control environment by modifying the virtual operation state code into a binary code that represents the corresponding operation.
One of ordinary skill in the art would have been motivated to facilitate a faster update cycle of the environment software, making it easier to distribute changes to customers (Glistvain: see [0275]).
Henning (modified by Bochicchio and Glistvain) does not disclose wherein the hypervisor unit for physical device control is further configured to: detect a change in the virtual operation state code when the control in the virtual remote training environment is intercepted under an approval of the student terminal; initialize the physical device to a pre-assigned operation by resetting the virtual operation state 
Rihani discloses wherein the hypervisor unit for physical device control is further configured to: detect a change in the virtual operation state code when the control in the virtual remote training environment is intercepted under an approval of the student terminal (see [0033] in view of [0019] and [0022]; metadata model may define lifecycle build and deployment options for an application. In that regard, the metadata may define parameters for a version control tool for an application, to create and define an environment or repository in which the development team stores the application code as it is developed. When a developer changes the software in the repository, the build tool is setup to automatically build the new application version and execute test scripts… When the application developer 304 commits a source code change (364), the integration services system 314 detects the change and executes a build on the application (366) to produce an application binary; examiner articulates that the client terminal used by the developer corresponds to the student terminal; the examiner also articulates that developer committing a source code change to automatically build the new application version indicates interception of control in the virtual remote training environment under an approval of the student terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rihani with Henning, Bochicchio and Glistvain to detect change in a virtual operation state code when the control in virtual remote training environment is intercepted under approval of student terminal.
One of ordinary skill in the art would have been motivated to be able to provide version management, build automation, test automation, artifact management, infrastructure build, and automated software deployment as a service consistent with global IT policy and governance (Rihani: [0008]).
Henning (modified by Bochicchio, Glistvain and Rihani) does not disclose wherein the hypervisor unit for physical device control is further configured to: initialize the physical device to a pre-
Masuyama discloses wherein the hypervisor unit for physical device control is further configured to:
initialize the physical device to a pre-assigned operation by resetting the virtual operation state code when a change in the virtual operation state code is detected (see [0050]-[0054]; When the disk 30 has reached a steady rotation velocity, the storage device performs Drive Ready, reads the Sav value of the mode parameters stored on the disk 30, and stores the read Sav value in the Cur value field and Sav value field of the memory 20… Consequently, after downloading firmware or during Drive Ready after Power On, these (values) are compared with the initial values in the firmware when the mode parameters are read as system information, and by extracting the differences, modifications of the initial values can be identified so that only those parameters for which there is a difference are initialized; examiner articulates that the disk 30 corresponds to physical device; identifying modifications of the initial values in the firmware corresponds to detecting change in the stored virtual operation state code; parameters for which there is a difference are initialized implies that the disk is initialized to a pre-assigned operation state/value); and 
configure the virtual operation state code based on the control (see [0047]; when the storage device acquires the Mode Select Command with the instruction "With Save" from the upper-level device 40, the Cur value field is modified to the Cur value, and the Sav value field is modified to the Cur value, in the memory 20; examiner articulates acquiring command corresponds to the direct remote control; examiner also articulates that modified value field based on command corresponds to configuring the state code based on the control).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Masuyama with Henning, Bochicchio, 
One of ordinary skill in the art would have been motivated so that unnecessary operations to update the mode parameters are eliminated, and the burden on the client is lessened (Masuyama: [0089]).
Henning (modified by Bochicchio, Glistvain, Rihani and Masuyama) does not disclose wherein the hypervisor unit for physical device control is further configured to: enable the teacher terminal to control the physical device through the virtual remote training environment based on an approval from the student terminal.
Erhart discloses wherein the hypervisor unit for physical device control is further configured to: enable the teacher terminal (see Fig.7:702; robot-qualified agent or device used by the agent corresponds to the teacher terminal) to control the physical device (see Fig.7:102; also see [0004]; The robot may be programmed and/or instructed to do nearly any function in a house or business on behalf of a contact center agent. For example, repairing a household appliance, pickup and delivery, mending socks, medical functions, etc. A contact center may provide the robot with downloadable or pre-loaded code for fine maneuvering) through the virtual remote training environment (see [0156] in view of [0144]; contact center 602 (external to customer communication devices 608) may be implemented in a cloud-based architecture; also see [0159]; customer 302, which may be utilizing customer communication device 608, is enabled to communicate with contact center 602 and robot-qualified agent 702) based on an approval from the student terminal (see Fig.7:608; customer communication device 608 corresponds to the student terminal; also see [0160]-[0162]; customer 302 communicates with robot 102 directly and natively; also see [0163]-[0165]; robot 102 may be supervised via customer 302… Supervision may include … stopping an action, halting an action until permission is granted; robot-qualified agent 702 must be authenticated to robot 102. Absent authentication, robot 102 may be disabled… with respect to a particular task…, or other action selected for unauthorized parties; robot 102 is authenticated to robot-qualified agent 702 and/or other resource of contact center 602... Upon robot 102 being authenticated to robot-qualified agent 702 and/or other resource 612 of contact center 602, the instructions 308 are provided to robot 102 and/or activated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Erhart with Henning, Bochicchio, Glistvain, Rihani and Masuyama to enable the teacher terminal to control the physical device through the virtual remote training environment based on an approval from the student terminal.
One of ordinary skill in the art would have been motivated to be able to initiate an action on robot to resolve any outstanding issues (Erhart: [0187]).

Regarding Claim 5, Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama and Erhart) discloses the direct remote control apparatus of claim 1, as set forth above. Glistvain further discloses wherein the virtual machine unit for remote control is further configured to perform the corresponding operation of the physical device by inducing a modification of the real operation state code through a modification of the virtual operation state code (see [0183]-[0185]; the ARGEE.TM. virtual machine performs syncing of retain variables to FLASH memory; also see [0171]-[0172]; the updated variables/ new value is synced into FLASH memory; also see [0041]; the virtual machine cyclically evaluates program conditions and executes associated actions, which have different outcomes depending on whether each condition is true or not; also see [0076] and [0231]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Glistvain with Henning, Bochicchio, Rihani, Masuyama and Erhart so that the virtual machine unit for remote control is further configured to perform the corresponding operation of the physical device by inducing a modification of the real operation state code through a modification of the virtual operation state code.
One of ordinary skill in the art would have been motivated to facilitate a faster update cycle of the environment software, making it easier to distribute changes to customers (Glistvain: see [0275]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (hereinafter, Henning, US 10798184 B2) in view of Non-Patent Literature to Bochicchio et al. (hereinafter, Bochicchio, “Hands-On Remote Labs: Collaborative Web Laboratories as a Case Study for IT Engineering Classes”, 2009 IEEE) and in view of Glistvain (US 20170060726 A1) and in view of Rihani et al. (hereinafter, Rihani, US 20180060066 A1) and in view of Masuyama et al. (hereinafter, Masuyama, US 20080204919 A1) and in view of Erhart et al. (hereinafter, Erhart, US 20170285628 A1) and in view of Chong et al. (Chong, US 20140170606 A1).
Regarding Claim 2, Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama and Erhart) discloses the direct remote control apparatus of claim 1, as set forth above. Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama and Erhart) does not explicitly disclose wherein the virtual machine unit for remote training is further configured to: detect a type of the physical device; and provide the student terminal with a model source code comprising at least some exemplary representation code regarding the physical device.
Chong discloses wherein the virtual machine unit for remote training (see [0092]-[0094]; use of a virtual machine to execute code blocks identified by a student; also see [0003]-[0004] and [0018]; learning center server of the learning center can be accessed through the Internet 11 and is used in teaching basic programming principles) is further configured to: 
detect a type of the physical device (see Fig.10:106; also see [0058] in view of [0056]-[0057]; determine type block 106 within learning module engine 24 sequentially handles instructions from lesson loader 105 and determines instruction type…instruction may include, for example, lessons steps from lesson steps 104, assets from assets 102 and blocks from blocks used 103; also see [0030]-[0031] in view of Table 3 that shows the flying bird as an asset/ robot that the student is testing the computer program to see how the computer program runs); and 
provide the student terminal with a model source code comprising at least some exemplary representation code regarding the physical device (see [0027]-[0031] in view of Fig.3:96; the tools provided within learning center workshop 21 allow a user to create a scene that includes a background, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chong with Henning, Bochicchio, Glistvain, Rihani, Masuyama and Erhart to detect a type of the physical device; and provide the student terminal with a model source code comprising at least some exemplary representation code regarding the physical device.
One of ordinary skill in the art would have been motivated to allow a user on a learning center client to build learning center programs visually using the interface for the learning center client (see Chong: [0021]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (hereinafter, Henning, US 10798184 B2) in view of Non-Patent Literature to Bochicchio et al. (hereinafter, Bochicchio, “Hands-On Remote Labs: Collaborative Web Laboratories as a Case Study for IT Engineering Classes”, 2009 IEEE) and in view of Glistvain (US 20170060726 A1) and in view of Rihani et al. (hereinafter, Rihani, US 20180060066 A1) and in view of Masuyama et al. (hereinafter, Masuyama, US 20080204919 A1) and in view of Erhart et al. (hereinafter, Erhart, US 20170285628 A1) and in view of Chong et al. (Chong, US 20140170606 A1) and in view of Sousa et al. (hereinafter, Sousa, US 20160111018 A1).
Regarding claim 3, Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong) discloses the direct remote control apparatus of claim 2, as set forth above. Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong) does not explicitly disclose wherein the virtual machine unit for remote training is configured to recommend the model source code, along with a 
Sousa discloses wherein the virtual machine unit for remote training (see [0037]; the exemplary-output may be based on emulation of an electronic device… a display of the exemplary-output on the laptop computer may emulate the look and feel of the smart phone while displaying the exemplary-output; also see [0018]; computer implemented method of facilitating learning of a programming language) is further configured to recommend the model source code, along with a modified exemplary representation code associated with the exemplary representation code (see [0034]; subsequent to analyzing the user-code, a feedback may be presented to the learner based on the analysis. The feedback may include information relating to one or more of a syntactical error, a logical error and a suggestion; also see [0036]; exemplary-output based on the exemplary-code may be a visual representation; also see [0045] in view of Fig.6 that shows example code on the left and the user code on the right of the screen), modified by an existing student (see [0035]; when the learner selects the option, the instructor may be presented with a copy of the user-code in real-time. As a result, the instructor may be able to view the user-code entered by the learner and any subsequent insertions and modifications performed by the learner… based on one or more changes made by one or more of the learner and the instructor, the user-code may be updated; also see [0040]; each of the exemplary-output and the user-output may be presented to one or more of the learner, a peer learner and the instructor), and recognized by the teacher terminal, when the model source code is selected by the student terminal (see [0034]; if the user-code entered by the learner is non-optimal, the feedback in the form of the suggestion may be presented to the learner in order to modify the user-code to make it optimal… the feedback may be generated by the instructor in the form of instructor-feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sousa with Henning, modified by Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong to recommend the model source code, along 
One of ordinary skill in the art would have been motivated so that the exemplary-output based on the exemplary-code as well as the user-code may be presented to the learner in order to enable the learner to make a comparison between the exemplary-output and the user-output for facilitating learning of the programming language (Sousa: [0046]-[0047]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (hereinafter, Henning, US 10798184 B2) in view of Non-Patent Literature to Bochicchio et al. (hereinafter, Bochicchio, “Hands-On Remote Labs: Collaborative Web Laboratories as a Case Study for IT Engineering Classes”, 2009 IEEE) and in view of Glistvain (US 20170060726 A1) and in view of Rihani et al. (hereinafter, Rihani, US 20180060066 A1) and in view of Masuyama et al. (hereinafter, Masuyama, US 20080204919 A1) and in view of Erhart et al. (hereinafter, Erhart, US 20170285628 A1) and in view of Kim et al. (hereinafter, Kim, US 20120044136 A1).
Regarding claim 8, Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama and Erhart) discloses the direct remote control apparatus of claim 1, as set forth above. Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama and Erhart) does not disclose wherein the hypervisor unit for physical device control is further configured to recover the right to control the physical device if the control is not performed by the teacher terminal for a specific time from a point of time at which the right to control the physical device is provided.
Kim discloses wherein the hypervisor unit for physical device control is further configured to recover the right to control the physical device (see Fig.20:100) if the control is not performed by the teacher terminal for a specific time from a point of time at which the right to control the physical device is provided (see [0152]-[0155] in view of [0087]; interface unit 150 of the device 100 may receive user input signals from a remote control device; when the first user 200 having the control right gets out 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim with Henning, Bochicchio, Glistvain, Rihani, Masuyama and Erhart to recover the right to control the physical device if the control is not performed by the teacher terminal for a specific time from a point of time at which the right to control the physical device is provided.
One of ordinary skill in the art would have been motivated so that the control right assigned to a specific user may be switched or assigned to another user by a predetermined condition so that a plurality of users can easily control the device (Kim: [0162]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Henning et al. (hereinafter, Henning, US 10798184 B2) in view of Non-Patent Literature to Bochicchio et al. (hereinafter, Bochicchio, “Hands-On Remote Labs: Collaborative Web Laboratories as a Case Study for IT Engineering Classes”, 2009 IEEE) and in view of Glistvain (US 20170060726 A1) and in view of Rihani et al. (hereinafter, Rihani, US 20180060066 A1) and in view of Masuyama et al. (hereinafter, Masuyama, US 20080204919 A1) and in view of Erhart et al. (hereinafter, Erhart, US 20170285628 A1) and in view of Chong et al. (Chong, US 20140170606 A1) and in view of Gupta et al. (hereinafter, Gupta, US 20150364060 A1).
Regarding claim 9, Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong) discloses the direct remote control apparatus of claim 2, as set forth above. Henning (modified by Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong) does not explicitly disclose wherein the 
Gupta discloses wherein the virtual machine unit for remote training is further configured to store the real operation state code in the memory of the physical device (see [0033]; The robot 100 can additionally include a processing unit 170… The processing unit can additionally include digital memory (e.g., flash memory, RAM, etc.) that functions to permanently or temporarily store information. The stored information can be control instructions) perform a synchronization of the real operation state code and the virtual operation state code based on the model source code being selected by the student terminal (see Abstract; receiving a series of programming inputs from a user at a programming interface application on the user device… automatically generating a set of control instructions for the toy robot based on a programming input of the series … and sending the set of control instructions to the toy robot) and an operation of the physical device being performed (see [0038]; Various approaches to programming can be applied as described such as robot animation, robot puppeteering, visual programming, and direct programming; also see [0055]-[0056] in view of Fig.8: S110-S114; The puppeteering programming mode S110 can include recording physical manipulations of a robot as a control path, which functions to enable children to program the robot by handling the toy robot. The control path can be translated into programming inputs, which can be rendered on the programming interface application, edited on the programming interface application, subsequently used to control the robot; also see [0067] and [0070]; puppeted control path S114 can be translated into the puppeted programming inputs S116 (and modified S118) in real time; also see [0088] in view of Fig.4:S400; The control instructions are preferably sent to the robot, wherein the robot (more preferably, the robot processor but alternatively any other suitable component) receives the control instructions and operates according to the control instructions; examiner articulates that puppeteering/ handling the toy robot corresponds to an operation of the physical device being performed and that receiving/ editing a series of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Gupta with Henning, Bochicchio, Glistvain, Rihani, Masuyama, Erhart and Chong to store the real operation state code in the memory of the physical device perform a synchronization of the real operation state code and the virtual operation state code based on the model source code being selected by the student terminal and an operation of the physical device being performed.
One of ordinary skill in the art would have been motivated to allow reinforcing programming education through robotic feedback (Gupta: [0042]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donovan et al. (US 10600335 B1) discloses adaptive team training evaluation system.
Eckel et al. (US 20030065472 A1) discloses a sensor device comprising a reset software application code for placing the multiple sensor device in an initialization state.
Johnston et al. (US 20020103882 A1) teaches an interactive remotely training system that allows a user to reconfigure software settings as well as test software applications.
Rowley et al. (US 20030182358 A1) teaches a system and method for distance learning that can be used to teach a typical IT training course, wherein the student can remotely interact with the virtual machines that are required for the student to perform the exercise.
Guirguis (US 20040191744 A1) discloses an electronic training systems wherein an instructor can control the environment presented to the student via a student computer.
Holmqvist et al (US 20170201518 A1) teaches real-time authentication of user to a UAV.
Vaughn (US 9324189 B2) teaches a user granting UAV control permission to a peer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

2/4/22